FILED
                           NOT FOR PUBLICATION
                                                                           MAY 10 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PATRICIA KIELTY, on behalf of herself            No.   15-56737
and all others similarly situated and
SUSAN PATHMAN, on behalf of herself              D.C. No.
and all others similarly situated,               3:14-cv-00541-BAS-BGS

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

MIDLAND CREDIT MANAGEMENT,
INC.,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                             Submitted May 8, 2017**
                               Pasadena, California

Before: WALLACE, CHRISTEN, and WATFORD, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Patricia Kielty and Susan Pathman appeal from the district court’s judgment

dismissing their putative class action claims asserted under the Credit Repair

Organizations Act (CROA), 15 U.S.C. §§ 1679–79j.1 We have jurisdiction under

28 U.S.C. § 1291 and we affirm.

      Reviewing de novo, see Stout v. FreeScore, LLC, 743 F.3d 680, 684 (9th

Cir. 2014), the district court did not err when it concluded plaintiffs failed to

plausibly allege that Midland is a credit repair organization. There is no allegation

in the complaint that Midland represented “that it can or will sell, provide, or

perform a service for the purpose of providing advice or assistance to a consumer

with regard to improving a consumer’s credit record, credit history, or credit

rating” in return for the payment of money or other valuable consideration. See

Stout, 743 F.3d at 685. Dismissal of the CROA claims was appropriate because

the “overall net impression communicated” by Midland was merely that it sought

repayment of a debt. See id. at 686.

      AFFIRMED.




      1
        The parties are familiar with the facts so we do not repeat them here.
Also, the plaintiffs raised additional claims in the district court but appealed only
the dismissal of their CROA claims.
                                            2